Case 20-41308          Doc 177      Filed 03/10/20 Entered 03/23/20 11:52:04                    Main Document
                                               Pg 1 of 42


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 In re:                                                  )   Chapter 11
                                                         )
 FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                         )
                         Debtors.1                       )   (Joint Administration Requested)
                                                         )

                  DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                ESTABLISHING BAR DATES FOR FILING PROOFS OF
          CLAIM AND APPROVING FORM AND MANNER OF NOTICE THEREOF

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

 above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

 this motion (this “Motion”):

                                               Relief Requested

                  1.       By this Motion, the Debtors seek entry of an order (the “Proposed

 Order”),2 pursuant to sections 105, 502(b)(9) and 503(b)(9) of title 11 of the United States Code

 (the “Bankruptcy Code”), Rules 2002 and 3003(c) of the Federal Rules of Bankruptcy Procedure

 (the “Bankruptcy Rules”) and Rules 3001 and 3003 of the Local Rules of Bankruptcy Procedure

 for the Eastern District of Missouri (the “Local Bankruptcy Rules”), (a) establishing certain Bar
 1
     The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
     four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
     Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
     Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
     LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
     (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
     (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
     Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
     No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
     LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
     Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
     Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
     address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
     St. Louis, Missouri 63102.
 2
     A copy of the Proposed Order will be made available on the Debtors’ case information website at:
     https://cases.primeclerk.com/foresightenergy.
Case 20-41308         Doc 177    Filed 03/10/20 Entered 03/23/20 11:52:04             Main Document
                                            Pg 2 of 42


 Dates (as defined below) for filing proofs of claim in these chapter 11 cases; (b) approving the

 form and manner of notice of the Bar Dates; (c) approving the Proof of Claim Form (as defined

 herein); and (d) granting related relief.

                                       Jurisdiction and Venue

                 2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

 and 1334 and Rule 9.01(B)(1) of the Local Rules of the United States District Court for the

 Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This

 matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                 3.      The statutory and legal predicates for the relief requested herein are

 sections 105, 502(b)(9) and 503(b)(9) of the Bankruptcy Code, Bankruptcy Rules 2002 and

 3003(c) and Local Bankruptcy Rules 3001 and 3003.

                                             Background

                 4.      On the date hereof (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

 producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

 probable coal reserves strategically located near multiple rail and river transportation access

 points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

 River. From this strategic position, the Debtors sell their coal primarily to electric utility and

 industrial companies located in the eastern half of the United States and across the international

 market.

                 5.      The Debtors continue to manage and operate their businesses as debtors in

 possession under sections 1107 and 1108 of the Bankruptcy Code.                  Contemporaneously

 herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases




                                                   2
Case 20-41308           Doc 177      Filed 03/10/20 Entered 03/23/20 11:52:04                    Main Document
                                                Pg 3 of 42


 pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

 appointed in these chapter 11 cases.

                   6.      Information regarding the Debtors’ businesses, their capital and debt

 structure, the events leading to the filing of these cases, and the terms and structure of the

 proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

 and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

 (the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

 Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

 Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

 of debtor in possession financing and use of cash collateral (the “Herman Declaration,” and

 together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

 each filed contemporaneously herewith.

                   7.      On the Petition Date, the Debtors filed a motion seeking authority to retain

 Prime Clerk LLC (“Prime Clerk”) as their claims and noticing agent and administrative advisor.

                                          Basis for Relief Requested

 A.       The General Bar Date

                   8.      Bankruptcy Rule 3003(c)(3) requires that the Court fix a time within

 which proofs of claim4 must be filed. Fed. R. Bankr. P. 3003(c)(3) (“The court shall fix . . . the

 time within which proofs of claim or interest may be filed.”). Moreover, Bankruptcy Rule

 3003(c)(2) provides that any creditor who has a claim against the Debtors that arose prior to the

 Petition Date, and whose claim is not listed on the Debtors’ Schedules, or whose claim is listed

 3
      The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
      Day Declarations.
 4
      The term “claim” shall have ascribed to it the meaning given under Bankruptcy Code section 101(5).



                                                          3
Case 20-41308         Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04           Main Document
                                           Pg 4 of 42


 on the Debtors’ Schedules as disputed, contingent or unliquidated, must file a proof of claim.

 Fed. R. Bankr. P. 3003(c)(2). Additionally, Bankruptcy Rule 2002(a) requires that parties in

 interest receive at least 21 days’ notice of the “time fixed for filing proofs of claim pursuant to

 Rule 3003(c).” Fed. R. Bankr. P. 2002(a)(7).

                9.       The Debtors have requested a hearing on this Motion for March 24, 2020.

 Shortly after that hearing, assuming that the proposed Bar Dates are approved and the Proposed

 Order entered by the Court, the Debtors will serve the Bar Date Notice (as defined below) and a

 customized proof claim form (the “Proof of Claim Form”) approved by the Clerk of the United

 States Bankruptcy Court for the Eastern District of Missouri (the “Clerk of the Court”) upon all

 known entities currently holding potential prepetition claims and Rejection Damages Claims (as

 defined below). The Debtors propose that the date on which they actually serve the Bar Date

 Notice and the Proof of Claim Form (the “Service Date”) will occur within two (2) business days

 after the Court enters the Proposed Order (the “Service Deadline”).

                10.      Contemporaneously herewith, the Debtors have also requested the Court

 extend the deadline for the Debtors to file their schedules of executory contracts and unexpired

 leases, and statements of financial affairs (collectively, the “Schedules and Statements”) through

 and including April 16, 2020. Accordingly, the Debtors anticipate serving the Bar Date Notice

 on April 16, 2020, and consequently request that the Court establish May 16, 2020 at 11:59

 p.m., prevailing Central Time—i.e., thirty (30) days after the Debtors’ proposed deadline to

 file their Schedules and Statements—as the deadline for each entity (including individuals,

 partnerships, corporations, joint ventures and trusts) to file proofs of claim based on prepetition

 claims, including certain requests for payment under Bankruptcy Code section 503(b)(9) against

 any of the Debtors (the “General Bar Date”). The Debtors propose that the filing of a proof of




                                                 4
Case 20-41308            Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04                   Main Document
                                                Pg 5 of 42


 claim form which substantially conforms to Official Form B 410 be deemed to satisfy the

 procedural requirements for the assertion of administrative priority claims under Bankruptcy

 Code section 503(b)(9) (which, despite the priority status, are prepetition claims); provided,

 however, that all other administrative claims under Bankruptcy Code section 503(b), other than

 Rejection Damages Claims (as defined below), must be made by separate filed requests for

 payment in accordance with Bankruptcy Code section 503(a) and will not be deemed proper if

 made by a proof of claim.

                   11.      The General Bar Date, if approved by the Court, would be the date and

 time by which all entities must file proofs of claim so that such proofs of claim are actually

 received by the Clerk of the Court or Prime Clerk, unless such entity’s claim falls within one of

 the enumerated exceptions set forth below. Subject to these exceptions, the General Bar Date

 would apply to all claims against the Debtors that arose or are deemed to have arisen prior to the

 Petition Date, including secured claims, unsecured priority claims, and unsecured nonpriority

 claims.

 B.        The Governmental Bar Date

                   12.      Bankruptcy Code section 502(b)(9) provides, among other things, that

 “[a] claim of a governmental unit shall be timely filed if it is filed before 180 days after the date

 of the order of relief or such later date as the [Bankruptcy Rules] may provide.” 11 U.S.C. §

 502(b)(9).

                   13.      Therefore, the Debtors request that the Court establish September 8,

 2020, at 11:59 p.m., prevailing Central Time, as the bar date by which governmental units5




 5
      As used herein, the term “governmental unit” shall have the meaning ascribed to it under Bankruptcy Code
      section 101(27).



                                                         5
Case 20-41308         Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04           Main Document
                                           Pg 6 of 42


 must file proofs of claim in these chapter 11 cases (the “Governmental Bar Date).             This

 Governmental Bar Date is 182 days from the Petition Date.

                14.      The Governmental Bar Date would apply to all governmental units

 holding claims against the Debtors (whether secured, unsecured priority, or unsecured

 nonpriority) that arose or are deemed to have arisen prior to the Petition Date, including

 governmental units with claims against the Debtors for unpaid taxes, whether such claims arise

 from prepetition tax years or period or prepetition transactions to which the Debtors were a party.

 All governmental units holding such claims against the Debtors would be required to file Proofs

 of Claim so that such Proofs of Claim are actually received by the Clerk of the Court or Prime

 Clerk by the Governmental Bar Date.

 C.     The Rejection Bar Date

                15.      The Debtors anticipate that certain entities may assert claims arising from

 or relating to the rejection of executory contracts or unexpired leases, pursuant to Bankruptcy

 Code section 365, or claims otherwise related to such rejected agreements, including: (a) secured

 claims, unsecured priority claims and unsecured nonpriority claims that arose or are deemed to

 have arisen prior to the Petition Date; and (b) administrative claims under Bankruptcy Code

 section 503(b) (collectively, “Rejection Damages Claims”). Accordingly, the Debtors request

 that the Court establish the date by which entities must file proofs of claim (including

 administrative claims) relating to the Debtors’ rejection of executory contracts or unexpired

 leases in these cases on the later of (i) the General Bar Date and (ii) 11:59 p.m., prevailing

 Central Time, on the date that is twenty-one (21) days following entry of the relevant order or

 deemed effective date of the rejection of such rejected contract or unexpired lease of the Debtors

 (the “Rejection Bar Date”). For the avoidance of doubt, all prepetition and postpetition claims of

 any kind or nature relating to the rejection of executory contracts or unexpired leases must be


                                                  6
Case 20-41308            Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04                    Main Document
                                                Pg 7 of 42


 filed by the Rejection Bar Date. The Debtors propose that the filing of a proof of claim together

 with an attached detailed statement describing the nature and basis of any portion of a Rejection

 Damages Claim asserting administrative priority pursuant to Bankruptcy Code section 503(b) (an

 “Administrative Claim Supplement”), be deemed to satisfy the procedural requirements for the

 assertion of a Rejection Damages Claim. For the avoidance of doubt, any entity asserting a

 Rejection Damages Claim with an administrative claim component will be required to prepare its

 own Administrative Claim Supplement, and the Debtors will not provide a form of

 Administrative Claim Supplement.

 D.       The Amended Schedules Bar Date

                   16.      The Debtors retain the right, subject to the DIP Orders6 to: (a) dispute, or

 assert offsets or defenses against, any filed claim or any claim listed or reflected in the Schedules

 as to nature, amount, liability, priority, classification or otherwise; (b) subsequently designate

 any scheduled claim as disputed, contingent or unliquidated; and (c) otherwise amend or

 supplement the Schedules. As the Debtors may find it necessary to amend their Schedules, the

 Debtors request that the Court establish the deadline by which claimants holding claims affected

 by such amendment must file proofs of claim so that such proofs of claim are actually received

 by the Clerk of the Court or Prime Clerk on the later of (i) the General Bar Date and (ii) 11:59

 p.m., prevailing Central Time, on the date that is thirty (30) days from the date on which the

 Debtors mail notice of the amendment to the Schedules (the “Amended Schedules Bar Date”

 and, together with the General Bar Date, the Governmental Bar Date and the Rejection Bar Date,


 6
      For purposes of this Motion, the term “DIP Orders” shall mean the interim and final orders entered pursuant to
      the Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing the Debtors to (a) Obtain Post-
      Petition Financing, (b) Grant Senior Secured Priming Liens and Superpriority Administrative Expense Claims,
      and (c) Utilize Cash Collateral; (ii) Granting Adequate Protection to the Prepetition Secured Parties; (iii)
      Modifying the Automatic Stay; (iv) Scheduling Final Hearing; and (vi) Granting Related Relief [Docket No.
      29].



                                                          7
Case 20-41308         Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04             Main Document
                                           Pg 8 of 42


 the “Bar Dates” and each a “Bar Date”). If the Debtors amend or supplement their Schedules

 after the Service Date, the Debtors propose to provide notice of any such amendment or

 supplement to the holders of claims affected thereby, including notice of the Amended Schedules

 Bar Date to file proofs of claim in response to the amendment or supplement to the Schedules.

                 17.     In particular, if a Debtor amends or supplements its Schedules to:

 (a) reduce the undisputed, noncontingent and liquidated amount of a claim; (b) change the nature

 or classification of a claim against the Debtor in a manner adverse to the scheduled creditor; or

 (c) add a new claim to the Schedules with respect to a party that was not previously served with

 notice of the Bar Dates, the Debtors propose that the affected claimant be required to file a proof

 of claim or amend any previously filed proof of claim in respect of the new or amended

 scheduled claim in accordance with the procedures described herein by the Amended Schedules

 Bar Date.

 E.     Procedures for Filing Proofs of Claim

                18.      Except as otherwise set forth herein, the Debtors request that the Court

 require each of the following entities holding claims against the Debtors arising prior to the

 Petition Date to file proofs of claim on or before the applicable Bar Date:

                a. any entity (i) whose prepetition claim against a Debtor is not listed in the
                   applicable Debtor’s Schedules or is listed as contingent, disputed or
                   unliquidated and (ii) that desires to participate in any of these chapter 11 cases
                   or share in any distribution in any of these chapter 11 cases; and

                b. any entity that believes that its prepetition claim is improperly classified in the
                   Schedules or is listed in an incorrect amount or against an incorrect Debtor,
                   and that desires to have its claim allowed in a classification or amount or
                   against a Debtor other than that identified in the Schedules.




                                                  8
Case 20-41308        Doc 177    Filed 03/10/20 Entered 03/23/20 11:52:04         Main Document
                                           Pg 9 of 42


 F.     Parties Not Required to File Proofs of Claim by the General Bar Date

               19.       The Debtors request that the Court exempt the following entities, to the

 extent required by the Bankruptcy Code, from any requirement to file a proof of claim prior to

 the General Bar Date:

               a. any entity that already has filed a signed proof of claim against the applicable
                  Debtor(s) with Prime Clerk or the Clerk of the Court in a form substantially
                  similar to Official Form B 410;

               b. any entity whose claim is listed on the Schedules if: (i) the claim is not
                  scheduled as any of “disputed,” “contingent” or “unliquidated”; (ii) such
                  entity agrees with the amount, nature and priority of the claim as set forth in
                  the Schedules; and (iii) such entity does not dispute that its claim is an
                  obligation only of the specific Debtor against which the claim is listed in the
                  Schedules;

               c. any entity whose claim has previously been allowed by order of the Court;

               d. any entity whose claim has been paid in full by the Debtors pursuant to the
                  Bankruptcy Code in accordance with an order of the Court;

               e. any Debtor or non-Debtor subsidiary having a claim against another Debtor;

               f. any entity whose claim is solely against any of the Debtors’ non-Debtor
                  affiliates;

               g. a current employee of the Debtors, if an order of this Court authorized the
                  Debtors to honor such claim in the ordinary course of business for wages,
                  commission, or benefits; provided, however, that a current employee must
                  submit a proof of claim by the General Bar Date for all other claims arising
                  before the Petition Date, including claims for wrongful termination,
                  discrimination, harassment, hostile work environment and/or retaliation;

               h. Holders of First Lien Claims; provided, however, that the administrative
                  agents or collateral agent under the First Lien Credit Agreement, as
                  applicable, may (but is not required to) file one master proof of claim by the
                  General Bar Date with respect to all of the claims under the First Lien Credit
                  Agreement;

               i. Holders of Second Lien Claims, on account of claims arising under the
                  Second Lien Indenture; provided, however, that the Second Lien Indenture
                  Trustee may (but is not required to) file one master proof of claim by the
                  General Bar Date with respect to all of the Second Lien Claims;




                                                 9
Case 20-41308          Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04            Main Document
                                            Pg 10 of 42


                 j. any individual holder of a claim for principal, interest or applicable fees or
                    charges (a “Debt Claim”) on account of any note, bond or debenture issued by
                    the Debtors pursuant to an indenture (an “Indenture”) or a credit agreement (a
                    “Credit Agreement”) with respect to such claim;

                 k. any holder of a claim allowable under Bankruptcy Code sections 503(b) and
                    507(a)(2) as an expense of administration incurred in the ordinary course;
                    provided, however, that any entity asserting a claim entitled to priority under
                    Bankruptcy Code section 503(b)(9) must assert such claims by filing a request
                    for payment or a proof of claim on or prior to the General Bar Date;

                 l. any entity holding a claim for which a separate deadline is fixed by the Court;
                    and

                 m. claims for fees and expenses of professionals (i) retained in these proceedings
                    or (ii) compensated pursuant to the DIP Orders.

                 20.      Any holder of an equity interest in the Debtors need not file a proof of

 interest with respect to the ownership of such equity interest at this time; provided that any

 holder of an equity interest who wishes to assert a claim against the Debtors, including a claim

 relating to such equity interest or the purchase or sale of such interest, must file a proof of claim

 asserting such claim on or prior to the General Bar Date pursuant to the procedures set forth

 herein.

 G.        Consequences of Failure to File a Proof of Claim

                 21.      The Debtors propose that pursuant to Bankruptcy Code sections 105(a)

 and 503(a) and Bankruptcy Rule 3003(c)(2), and except as otherwise provided in the Proposed

 Order, any entity who is required to file a proof of claim in these cases pursuant to the

 Bankruptcy Code, the Bankruptcy Rules or the Proposed Order sought herein with respect to a

 particular claim against a Debtor, but fails to do so by the applicable Bar Date, should be forever

 estopped and enjoined from: (a) asserting any such claim against the Debtors or their estates or

 against any reorganized Debtor or successor in interest following the effective date of a Chapter

 11 plan of reorganization in these cases, or property that (i) is in an amount that exceeds the



                                                  10
Case 20-41308           Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04        Main Document
                                               Pg 11 of 42


 amount, if any, that is identified in the Schedules on behalf of such entity as undisputed,

 noncontingent and liquidated or (ii) is of a different nature or classification than any such claim

 identified in the Schedules on behalf of such entity (any such claim under this subsection (a), an

 “Unscheduled Claim”); (b) receiving distributions under the Plan in respect of an Unscheduled

 Claim; or (c) with respect to any administrative priority claim component of any Rejection

 Damages Claim, asserting any such priority claim against the Debtors or their estates or property.

 H.       Procedures for Providing Notice of Bar Dates and Filing Proofs of Claim

                  22.      Pursuant to Bankruptcy Rule 2002(a)(7), the Debtors propose to serve on

 all known entities currently holding potential prepetition claims against the Debtors and

 Rejection Damages Claims a notice of the Bar Dates substantially in the form of the notice set

 forth in Exhibit A, attached hereto (the “Bar Date Notice” and a Proof of Claim Form7

 (collectively, the “Bar Date Package”).

                  23.      The Proof of Claim Form will be substantially in the form of Official

 Form B 410, but the Debtors request that Prime Clerk be authorized to customize it in certain

 limited respects, subject to the oversight and approval of the Clerk of the Court. The Debtors

 submit that any alterations to these forms will be appropriately limited to those instances where

 such modifications (a) are necessary or appropriate to tailor the Bar Date Notice and Proposed

 Order for use in these chapter 11 cases, (b) provide additional information for the benefit of

 potentially interested parties, or (c) are otherwise deemed appropriate by the Clerk of the Court.

                  24.      The Bar Date Notice will be consistent with the Official Form B 410 for

 filing proofs of claim and states, among other things, that proofs of claim must be filed on or

 before the applicable Bar Date. On or before the Service Deadline, the Debtors intend to mail


 7
      A proposed Proof of Claim Form is attached hereto as Exhibit B.



                                                        11
Case 20-41308         Doc 177        Filed 03/10/20 Entered 03/23/20 11:52:04                      Main Document
                                                Pg 12 of 42


 the Bar Date Package via email, facsimile or first class mail to the following entities (or their

 respective counsel, if known)8:

                           a.        the Office of the United States Trustee for the Eastern District of
                                     Missouri;

                           b.        counsel to the Committee;

                           c.        counsel to the Ad Hoc First Lien Group;

                           d.        counsel to the Ad Hoc Crossover Group;

                           e.        counsel to the Facilities Agent;

                           f.        counsel to the Term Agent;

                           g.        counsel to the Indenture Trustee;

                           h.        counsel to the DIP Agent;

                           i.        counsel to DIP Credit Parties;

                           j.        counsel to Murray Energy Corporation;

                           k.        counsel to Reserves

                           l.        counsel to Javelin

                           m.        counsel to Uniper Global Commodities UK Limited

                          n.     all banking or financial institutions that hold the Debtors’
                       accounts;

                           o.        all creditors and other known holders of claims against the
                                     Debtors, including all entities to be listed in the Schedules as
                                     holding claims against the Debtors;

                           p.        all entities that have requested notice of the proceedings in these
                                     chapter 11 cases pursuant to Bankruptcy Rule 2002 as of the date
                                     of entry of the Proposed Order;

                           q.        all entities that have filed proofs of claim in these chapter 11 cases
                                     as of the date of entry of the Proposed Order

 8
     The following entities shall have the meanings ascribed in the Plan to the extent not defined herein.



                                                          12
Case 20-41308        Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04           Main Document
                                          Pg 13 of 42



                        r.     all parties to executory contracts and unexpired leases with the
                               Debtors that have been identified as of the date of entry of the
                               Proposed Order, including all parties to rejected executory
                               contracts and unexpired leases as of the date of entry of the
                               Proposed Order;

                        s.     all parties to pending litigation with the Debtors that have been
                               identified as of the date of entry of the Proposed Order;

                        t.     the Internal Revenue Service for this District and all other taxing
                               authorities for the jurisdictions in which the Debtors conducted
                               business as of the Petition Date;

                        u.     all relevant state attorneys general;

                        v.     the Securities and Exchange Commission;

                        w.     all federal and state environmental protection agencies for the
                               jurisdictions in which the Debtors held property on the Petition
                               Date or conducted business on the Petition Date; and

                        x.     such additional persons and entities as deemed appropriate by the
                               Debtors.

               25.      For holders of potential claims listed in the Schedules, the Proof of Claim

 Form mailed to such entities will indicate how the Debtors have scheduled the creditor’s claim in

 the Schedules, including: (a) the identity of the Debtor against which the entity’s claim is

 scheduled; (b) the amount of the scheduled claim, if any; (c) whether the claim is scheduled as

 disputed, contingent or unliquidated; and (d) whether the claim is scheduled as a secured,

 unsecured priority or unsecured nonpriority claim.

               26.      For any claim to be validly and properly filed, and except as otherwise

 provided in the Proposed Order, a signed original of a completed proof of claim, together with

 any accompanying documentation required hereunder or by Bankruptcy Rules 3001(c) and

 3001(d), must be (a) filed through the CM/ECF system on the Court’s website at

 https://www.ecf.moeb.uscourts.gov/cgibin/login; (b) filed electronically using the Electronic



                                                 13
Case 20-41308           Doc 177    Filed 03/10/20 Entered 03/23/20 11:52:04         Main Document
                                              Pg 14 of 42


 Proof       of     Claim         (ePOC)     Program      on     the     Court’s     website      at

 http://www.moeb.uscourts.gov/epoc.htm; (c) sent by first-class mail or overnight courier to Clerk

 of the Bankruptcy Court, Eastern District of Missouri, 111 S. 10th St., 4th Floor, St. Louis, MO

 63102; or (d) sent by first-class mail, overnight courier, or hand-delivery to Foresight Energy

 LP Claims Processing Center, c/o Prime Clerk LLC, 850 3rd Avenue, Suite 412, Brooklyn,

 NY 11232. Additionally, the proof of claim must be written in English and be denominated in

 United States currency. Proofs of Claim may NOT be delivered by facsimile or electronic

 mail transmission.

                  27.      Proofs of Claim will be deemed filed when actually received by the United

 States Bankruptcy Court for the Eastern District of Missouri or Prime Clerk at the Foresight

 Claims Processing Center (as defined in the Bar Date Notice) by one of the approved methods of

 delivery.

                  28.      The timing of the General Bar Date on May 16, 2020 at 11:59 p.m.,

 prevailing Central Time will ensure that potential claimants known to the Debtors as of the

 Service Date will receive thirty (30) days’ notice by mail of the General Bar Date, which exceeds

 the twenty-one (21) day notice period required by Bankruptcy Rule 2002(a)(7) and complies

 with the notice period required by Bankruptcy Rule 2002(p). The Debtors intend to prioritize

 service on foreign creditors following the entry of the Proposed Order so as to maximize the

 amount of time that foreign creditors have to file Proofs of Claim in these cases. In addition, for

 orders or notices relating to the rejection of executory contracts or unexpired leases entered or

 filed after the date of entry of the Proposed Order, the Debtors will include a description of the

 Rejection Bar Date in the text thereof, thus providing at least thirty (30) days’ notice of the




                                                   14
Case 20-41308         Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04          Main Document
                                           Pg 15 of 42


 Rejection Bar Date. Similarly, the Debtors will provide parties with at least thirty (30) days’

 notice of the Amended Schedules Bar Date.

 I.     Filing Proofs of Claim Against Multiple Debtors; Failure to Identify a Debtor

                29.      The Debtors propose that, except as otherwise provided for in the

 Proposed Order, all entities asserting claims against more than one Debtor be required to file a

 separate proof of claim with respect to each such Debtor and identify on each proof of claim the

 particular Debtor against which their claim is asserted. If any proof of claim does not clearly

 specify the name of the Debtor against which the claim is asserted (including listing multiple

 Debtors), that proof of claim shall be administered as though it was filed against Foresight

 Energy LP (Case No. 20-41308-659), unless a single different case number is clearly specified.

 Notwithstanding the foregoing, the failure of any entity to file its proof of claim against the

 correct Debtor shall not constitute cause to expunge the proof of claim. Rather, the Debtors may

 seek to reclassify the proof of claim so that the claim is asserted against the proper Debtor on

 notice to the affected claimant.

 J.     Publication Notice

                30.      In the interest of ensuring that all potential claimants receive adequate

 notice of the Bar Dates, in addition to providing the Bar date Notice to known creditors, the

 Debtors propose to provide notice of the Bar Dates by publication. Specifically, the Debtors

 propose to publish the Bar Date Notice in accordance with Bankruptcy Rule 2002(l), modified

 for publication in substantially the form attached hereto as Exhibit C (the “Publication Notice”),

 on one occasion in The New York Times and the St. Louis Post-Dispatch at least twenty-one (21)

 days before the General Bar Date.

                31.      The procedures described above provide creditors with sufficient notice

 and opportunity and a clear process for filing proofs of claim and achieve administrative and


                                                 15
Case 20-41308         Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04            Main Document
                                           Pg 16 of 42


 judicial efficiency. Indeed, the proposed procedures, as more fully described herein, will provide

 comprehensive notice and clear instructions to creditors, on the one hand, and allow these

 chapter 11 cases to progress quickly with a minimum of administrative expense and delay, on the

 other hand. Additionally, the proposed procedures provide clear instructions that will help avoid

 confusion or uncertainty among creditors that might lead them to file unnecessary protective

 proofs of claim or multiple proofs of claim that would cause expense and delay in the claims

 process for all parties. The proposed procedures are designed to comply with the Bankruptcy

 Code, Bankruptcy Rules and Local Bankruptcy Rules, and will provide the Debtors with

 flexibility in case of the need for supplemental bar dates or situations in which a creditor’s claim

 status may change during these chapter 11 cases.

                                       Reservation of Rights

                32.      Nothing contained herein is intended or should be construed as an

 admission as to the validity of any claim against the Debtors, a waiver of the Debtors’ or any

 other party-in- interest’s rights to dispute any claim, or an approval or assumption of any

 agreement, contract or lease under Bankruptcy Code section 365. The Debtors expressly reserve

 their right to contest any claim related to the relief sought herein. Likewise, if the Court grants

 the relief sought herein, any payment made pursuant to an order of the Court is not intended to

 be—nor should it be construed as—an admission as to the validity of any claim or a waiver of

 the Debtors’ or any other party-in-interest’s rights to subsequently dispute such claim.

                                               Notice

                33.      Notice of this Motion will be provided to: (a) the Office of the United

 States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

 Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;




                                                 16
Case 20-41308      Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04            Main Document
                                          Pg 17 of 42


 (f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

 secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

 Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

 Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

 and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

 Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

 (r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

 basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

 Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Motion and any order

 entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In light

 of the nature of the relief requested herein, the Debtors submit that no other or further notice is

 necessary.

                           [Remainder of page intentionally left blank]




                                                 17
Case 20-41308       Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04             Main Document
                                           Pg 18 of 42


                WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

 granting the relief requested herein and such other relief as is just and proper.

 Dated:   March 10, 2020             Respectfully submitted,
          St. Louis, Missouri
                                     ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn R. Redmond (72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                     - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                  18
Case 20-41308   Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04   Main Document
                                     Pg 19 of 42



                                     Exhibit A


                             Form of Notice of Bar Date
Case 20-41308   Doc 177       Filed 03/10/20 Entered 03/23/20 11:52:04       Main Document
                                         Pg 20 of 42


                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

 In re:                                       )   Chapter 11
                                              )
 FORESIGHT ENERGY LP, et al.,                 )   Case No. 20-41308-659
                                              )
                   Debtors.                   )   (Jointly Administered)
                                              )
                                              )   Related Docket No.: []

          NOTICE OF DEADLINES FOR FILING OF PROOFS OF CLAIM

 TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST ANY OF THE
 FOLLOWING DEBTOR ENTITIES:

                            Debtor’s Name                       Debtor’s Case Number
                         Foresight Energy LP                          20-41308
                      Foresight Energy GP LLC                         20-41309
                        Foresight Energy LLC                          20-41312
           Foresight Energy Employee Services Corporation             20-41316
                   Foresight Energy Services LLC                      20-41319
                      Foresight Receivables LLC                       20-41321
                      Sugar Camp Energy, LLC                          20-41336
                        Macoupin Energy LLC                           20-41331
                       Williamson Energy, LLC                         20-41327
                       Foresight Coal Sales LLC                       20-41323
                         Tanner Energy LLC                            20-41317
                              Sitran LLC                              20-41310
                         Seneca Rebuild LLC                           20-41311
                             Oeneus LLC                               20-41313
                        Adena Resources, LLC                          20-41314
                       Hillsboro Transport LLC                        20-41318
                  American Century Transport LLC                      20-41322
                          Akin Energy LLC                             20-41326
                   American Century Mineral LLC                       20-41330
                Foresight Energy Finance Corporation                  20-41333
                     Foresight Energy Labor LLC                       20-41337
                         Viking Mining LLC                            20-41325
                        M-Class Mining, LLC                           20-41335
                         MaRyan Mining LLC                            20-41320
                          Mach Mining, LLC                            20-41338
                          Logan Mining LLC                            20-41325
                       LD Labor Company LLC                           20-41324
                   Coal Field Repair Services LLC                     20-41329
               Coal Field Construction Company LLC                    20-41334
                        Hillsboro Energy LLC                          20-41328
Case 20-41308            Doc 177       Filed 03/10/20 Entered 03/23/20 11:52:04                     Main Document
                                                  Pg 21 of 42




        On [•], 2020, the United States Bankruptcy Court for the Eastern District of Missouri
 (the “Court”) entered an order (Docket No. __) (the “Bar Date Order”)1 establishing certain
 deadlines for the filing of Proofs of Claim in the chapter 11 cases of the above-listed debtors and
 debtors-in-possession (collectively, the “Debtors”).

         By the Bar Date Order, the Court established: (i) May 16, 2020 at 11:59 p.m.,
 prevailing Central Time (the “General Bar Date”), as the general deadline for entities to file
 Proofs of Claim in the Debtors’ cases for claims against the Debtors that arose or are deemed to
 have arisen prior to the date on which the Debtors filed their chapter 11 petitions, March 9, 2020
 (the “Petition Date”); and (ii) September 8, 2020 at 11:59 p.m., prevailing Central Time (the
 “Governmental Bar Date”), as the general deadline for governmental units to file Proofs of
 Claim in the Debtors’ cases for claims against the Debtors that arose or are deemed to have
 arisen prior to the Petition Date. As described below, the Bar Date Order also establishes
 different bar dates for certain categories of claims.

         For your convenience, enclosed with this Notice is a customized proof of claim form (the
 “Proof of Claim Form”), which identifies on its face the amount, nature and classification of
 your claim(s), if any, listed in the Debtors’ schedules of assets and liabilities and statements of
 financial affairs filed in these chapter 11 cases (collectively, the “Schedules”).

         As used in this Notice, the term “entity” has the meaning given to it in section 101(15) of
 title 11 of the United States Code (the “Bankruptcy Code”), and includes all persons, estates,
 trusts and the United States Trustee. As used in this Notice, the terms “person” and
 “governmental unit” have the meanings given to them in Bankruptcy Code sections 101(41) and
 101(27), respectively.

         As used in this Notice, the term “claim” means, as to or against any of the Debtors and in
 accordance with Bankruptcy Code section 101(5): (i) any right to payment, whether or not such
 right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
 disputed, undisputed, legal, equitable, secured or unsecured; or (ii) any right to an equitable
 remedy for breach of performance if such breach gives rise to a right to payment, whether or not
 such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
 disputed, undisputed, secured or unsecured.

               A.       THE BAR DATES

        The Bar Date Order establishes the following bar dates for filing Proofs of Claim or
 requests for payment of certain administrative expenses in these cases (collectively, the “Bar
 Dates”):

               1.       The General Bar Date. Pursuant to the Bar Date Order, except as described
                        below, all entities holding claims (whether secured, unsecured, priority or
                        unsecured priority, including section 503(b)(9) claims) against the Debtors that

 1
     All capitalized term not defined herein shall have the meaning ascribed them in the Bar Date Order.


                                                            2
Case 20-41308   Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04             Main Document
                                       Pg 22 of 42


                arose or are deemed to have arisen prior to the Petition Date are required to file
                Proofs of Claim so that such proof of claim is actually received by the Clerk of
                the Bankruptcy Court for the Eastern District of Missouri (the “Clerk of the
                Court”) or the Debtors’ claims, noticing and balloting agent, Prime Clerk LLC
                (“Prime Clerk”) by May 16, 2020 at 11:59 p.m., prevailing Central Time.
                The General Bar Date applies to all types of claims against the Debtors that
                arose prior to the Petition Date, including secured claims, unsecured priority
                claims (including, without limitation, claims entitled to priority under
                Bankruptcy Code section 503(b)(9)) and unsecured nonpriority claims.

         2.     The Governmental Bar Date. Pursuant to the Bar Date Order, except as
                described below, all governmental units holding claims against the Debtors
                that arose or are deemed to have arisen before the Petition Date are required to
                file Proofs of Claim so that such proof of claim is actually received by the
                Clerk of the Court or Prime Clerk by September 8, 2020 at 11:59 p.m.,
                prevailing Central Time.

         3.     The Rejection Bar Date. Pursuant to the Bar Date Order, any entity asserting
                claims against the Debtors arising from or relating to the rejection of executory
                contracts or unexpired leases, in accordance with Bankruptcy Code section 365
                and pursuant to a court order or by operation of Bankruptcy Code section
                365(d)(4), or claims otherwise related to such rejected agreements, including:
                (i) secured claims, unsecured priority claims and unsecured nonpriority claims
                that arose or are deemed to have arisen prior to the Petition Date; and
                (ii) administrative claims under Bankruptcy Code section 503(b), (collectively,
                “Rejection Damages Claims”) are required to file Proofs of Claim so that such
                proof of claim is actually received by the Clerk of the Court or Prime Clerk by
                the later of: (x) the General Bar Date and (y) 11:59 p.m., prevailing
                Central Time, on the date that is twenty-one (21) days after the entry of
                the relevant order or deemed effective date of such rejection of executory
                contract(s) or unexpired lease(s). The later of these dates is referred to in
                this Notice as the “Rejection Bar Date.” For the avoidance of doubt, all
                prepetition and postpetition claims of any kind or nature arising from or
                relating to rejected executory contacts or unexpired leases must be filed by the
                Rejection Bar Date.

         4.     The Amended Schedules Bar Date. Pursuant to the Bar Date Order, if,
                subsequent to the date of this Notice, a Debtor amends or supplements its
                Schedules to: (i) reduce the undisputed, noncontingent and liquidated amount
                of a claim against the Debtor; (ii) change the nature or classification of a claim
                against the Debtor in a manner adverse to the scheduled creditor; or (iii) add a
                new claim to the Schedules with respect to a party that was not previously
                served with notice of the Bar Dates, the affected claimant is required to file a
                proof of claim or amend any previously filed proof of claim in respect of the
                new or amended scheduled claim so that such proof of claim is actually
                received by the Clerk of the Court or Prime Clerk by the later of: (x) the
                General Bar Date; and (y) 11:59 p.m., prevailing Central Time, on the


                                               3
Case 20-41308      Doc 177      Filed 03/10/20 Entered 03/23/20 11:52:04             Main Document
                                           Pg 23 of 42


                   date that is thirty (30) days after notice of the applicable amendment or
                   supplement to the Schedules is served on the claimant. The later of these
                   dates is referred to in this Notice as the “Amended Schedules Bar Date.”

           B.      WHO MUST FILE A PROOF OF CLAIM

         Unless one of the exceptions described in Section E below applies, if you have a claim
 that arose or is deemed to have arisen prior to the Petition Date, you MUST file a proof of claim
 to vote on a chapter 11 plan or to share in distributions from the Debtors’ bankruptcy estates.
 Claims based on acts or omissions of the Debtors that occurred before the Petition Date must be
 filed on or prior to the applicable Bar Date, even if such claims are not now fixed, liquidated or
 certain or did not mature or become fixed, liquidated or certain before the Petition Date.

        Except where the Governmental Bar Date, Rejection Bar Date, or the Amended
 Schedules Bar Date apply to establish a different deadline or one of the exceptions described in
 Section E below applies, the following entities must file proofs of claim on or before the General
 Bar Date:

                a. any entity (i) whose prepetition claim against a Debtor is not listed in the
                   applicable Debtor’s Schedules or is listed as “disputed,” “contingent” or
                   “unliquidated” and (ii) that desires to participate in any of these chapter 11
                   cases or share in any distribution in any of them; and

                b. any entity that believes that its prepetition claim is improperly classified in the
                   Schedules or is listed in an incorrect amount or against an incorrect Debtor
                   and that desires to have its claim allowed in a classification or amount or
                   against a Debtor other than that identified in the Schedules.

           C.      WHAT TO FILE

         The Debtors are enclosing a Proof of Claim Form for use in these cases, or you may use
 another proof of claim form that conforms substantially to the standard proof of claim form,
 Official Form B 410. You will receive a different Proof of Claim Form for each claim scheduled
 in your name by the Debtors. You may utilize the Proof of Claim Form(s) provided by the
 Debtors to file your claim. Additional proof of claim forms may be obtained, free of charge, at
 the       following        websites:      https://cases.primeclerk.com/foresightenergy       or
 https://www.uscourts.gov/forms/bankruptcy-forms.

        All proof of claim forms must be signed by the claimant or, if the claimant is not an
 individual, by an authorized agent of the claimant (electronic signatures are acceptable). The
 proof of claim form must be written in English and be denominated in United States currency.
 You should attach to your completed proof of claim form any documents upon which the claim
 is based (or, if such documents are voluminous, attach a summary) or an explanation as to why
 the documents are not available.

        Except as otherwise set forth in the Bar Date Order, all claimants asserting a claim
 against more than one Debtor must file a separate proof of claim with respect to each such
 Debtor and identify on each proof of claim the particular Debtor against which such claim is


                                                  4
Case 20-41308      Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04           Main Document
                                          Pg 24 of 42


 asserted and the case number for that particular Debtor. If any proof of claim does not clearly
 specify the name of the Debtor against which the claim is asserted (including listing multiple
 Debtors), that proof of claim shall be administered as though it was filed against Foresight
 Energy LP (Case No. ), unless a single different case number is clearly specified.
 Notwithstanding the foregoing, the failure of any entity to file its proof of claim against the
 correct Debtor shall not constitute cause to expunge the proof of claim. Rather, the Debtors may
 seek to reclassify the proof of claim so that the claim is asserted against the proper Debtor on
 notice to the affected claimant.

         Any entity asserting a Rejection Damages Claim with an administrative claim component
 must file, along with its proof of claim, a detailed statement describing the nature and basis of
 any portion of the Rejection Damages Claim asserting an administrative priority under
 Bankruptcy Code section 503(b) (the “Administrative Claim Supplement”). For the avoidance of
 doubt, any entity asserting a Rejection Damages Claim with an administrative claim component
 shall prepare its own Administrative Claim Supplement, and the Debtors will not provide a form
 of Administrative Claim Supplement.

         Under the Bar Date Order, the filing of a proof of claim form, along with an attached
 Administrative Claim Supplement, if applicable, shall be deemed to satisfy the procedural
 requirements for the assertion of a Rejection Damages Claim (including any administrative claim
 included therein). All other administrative claims under section 503(b) of the Bankruptcy
 Code must be made by separate requests for payment in accordance with Bankruptcy Code
 section 503(a) and shall not be deemed proper if made by proof of claim. No deadline has been
 established for the filing of administrative claims other than (a) claims under Bankruptcy Code
 section 503(b)(9) and (b) any portion of a Rejection Damages Claim seeking administrative
 priority, which claims must be filed by the General Bar Date and the Rejection Bar Date,
 respectively.

           D.     WHEN AND WHERE TO FILE

         All Proofs of Claim must be (a) filed using the CM/ECF system on the Court’s website at
 https://www.moeb.uscourts.gov/electronic-filing; (b) filed electronically using the Electronic
 Proof of Claim (ePOC) Program on the Court’s website at https://ecf.moeb.uscourts.gov/cgi-
 bin/autoFilingClaims.pl; (c) sent by first-class mail or overnight courier to Clerk of the
 Bankruptcy Court, Eastern District of Missouri, 111 S. 10th St., 4th Floor, St. Louis, MO 63102;
 or (d) sent by first-class mail, overnight courier, or hand-delivery to Foresight Energy LP
 Claims Processing Center, c/o Prime Clerk LLC, 850 3rd Avenue, Suite 412, Brooklyn, NY
 11232. Proofs of claim must be actually received by 11:59 p.m, prevailing Central Time, on or
 before the applicable Bar Date.

        Proofs of claim will be deemed filed only when actually received by the United States
 Bankruptcy Court for the Eastern District of Missouri or by the Foresight Claims Processing
 Center on or before the applicable Bar Date. Proofs of claim may NOT be delivered by
 facsimile or electronic mail transmission. Any facsimile or electronic mail submission will not
 be accepted and will not be deemed filed until a proof of claim is submitted by one of the
 approved methods described above.




                                                5
Case 20-41308       Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04           Main Document
                                           Pg 25 of 42


         Proof of claim forms will be collected from the Court or claims agent and docketed and
 maintained by the Debtors’ claims agent, Prime Clerk. If you wish to receive acknowledgement
 of Prime Clerk’s receipt of a proof of claim, you must submit to Prime Clerk by the applicable
 Bar Date and concurrently with your original proof of claim: (a) a copy of the original proof of
 claim; and (b) a self-addressed, postage prepaid return envelope. Filed Proofs of Claim will be
 posted on Prime Clerk’s website, https://cases.primeclerk.com/foresightenergy, as soon as is
 practicable after receipt.

            E.      WHO NEED NOT FILE A PROOF OF CLAIM

          The Bar Date Order further provides that the following entities need not file Proofs of
 Claim:

                 a. any entity that already has filed a signed proof of claim against the applicable
                    Debtor(s) with Prime Clerk or the Clerk of the Court in a form substantially
                    similar to Official Form B 410;

                 b. any entity whose claim is listed on the Schedules if: (i) the claim is not
                    scheduled as any of “disputed,” “contingent” or “unliquidated”; (ii) such
                    entity agrees with the amount, nature and priority of the claim as set forth in
                    the Schedules; and (iii) such entity does not dispute that its claim is an
                    obligation only of the specific Debtor against which the claim is listed in the
                    Schedules;

                 c. any entity whose claim has previously been allowed by order of the Court;

                 d. any entity whose claim has been paid in full by the Debtors pursuant to the
                    Bankruptcy Code in accordance with an order of the Court;

                 e. any Debtor or non-Debtor subsidiary having a claim against another Debtor;

                 f. any entity whose claim is solely against any of the Debtors’ non-Debtor
                    affiliates;

                 g. a current employee of the Debtors, if an order of this Court authorized the
                    Debtors to honor such claim in the ordinary course of business for wages,
                    commission, or benefits; provided, however, that a current employee must
                    submit a proof of claim by the General Bar Date for all other claims arising
                    before the Petition Date, including claims for wrongful termination,
                    discrimination, harassment, hostile work environment and/or retaliation;

                 h. Holders of First Lien Claims; provided, however, that the administrative
                    agents or collateral agent under the First Lien Credit Agreement, as
                    applicable, may (but is not required to) file one master proof of claim by the
                    General Bar Date with respect to all of the claims under the First Lien Credit
                    Agreement;




                                                  6
Case 20-41308        Doc 177    Filed 03/10/20 Entered 03/23/20 11:52:04          Main Document
                                           Pg 26 of 42


                i.   Holders of Second Lien Claims, on account of claims arising under the
                     Second Lien Indenture; provided, however, that the Second Lien Indenture
                     Trustee may (but is not required to) file one master proof of claim by the
                     General Bar Date with respect to all of the Second Lien Claims;

                j. any individual holder of a claim for principal, interest or applicable fees or
                   charges (a “Debt Claim”) on account of any note, bond or debenture issued by
                   the Debtors pursuant to an indenture (an “Indenture”) or a credit agreement (a
                   “Credit Agreement”) with respect to such claim;

                k. any holder of a claim allowable under Bankruptcy Code sections 503(b) and
                   507(a)(2) as an expense of administration incurred in the ordinary course;
                   provided, however, that any entity asserting a claim entitled to priority under
                   Bankruptcy Code section 503(b)(9) must assert such claims by filing a request
                   for payment or a proof of claim on or prior to the General Bar Date;

                l. any entity holding a claim for which a separate deadline is fixed by the Court;
                   and

                m. claims for fees and expenses of professionals (i) retained in these proceedings
                   or (ii) compensated pursuant to the DIP Orders.

           F.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         As described in Section A above, any entity wishing to assert a Rejection Damages Claim
 must file, by the Rejection Bar Date, a proof of claim for any prepetition or postpetition damages
 caused by such rejection, or any other prepetition or postpetition claims of any kind or nature
 whatsoever relating to the rejected agreement. As further described in Section C above, any
 entity asserting a Rejection Damages Claim with an administrative claim component must file,
 along with its proof of claim, an Administrative Claim Supplement.

           G.        CONSEQUENCES OF FAILURE TO FILE A PROOF OF
                     CLAIM BY THE APPLICABLE BAR DATE

      EXCEPT AS OTHERWISE SET FORTH IN THE BAR DATE ORDER, ANY ENTITY
 THAT IS REQUIRED TO FILE A PROOF OF CLAIM WITH RESPECT TO A PARTICULAR
 CLAIM AGAINST A DEBTOR BUT THAT FAILS TO DO SO BY THE APPLICABLE BAR
 DATE DESCRIBED IN THIS NOTICE SHALL BE ESTOPPED AND ENJOINED FROM
 THE FOLLOWING: (I) ASSERTING ANY SUCH CLAIM AGAINST THE DEBTORS OR
 THEIR ESTATES OR AGAINST ANY REORGANIZED DEBTOR OR SUCCESSOR IN
 INTEREST FOLLOWING THE EFFECTIVE DATE OF A CHAPTER 11 PLAN OF
 REORGANIZATION IN THESE CASES, OR PROPERTY THAT (A) IS IN AN AMOUNT
 THAT EXCEEDS THE AMOUNT, IF ANY, THAT IS IDENTIFIED IN THE SCHEDULES
 ON BEHALF OF SUCH ENTITY AS UNDISPUTED, NONCONTINGENT AND
 LIQUIDATED OR (B) IS OF A DIFFERENT NATURE OR CLASSIFICATION THAN ANY
 SUCH CLAIM IDENTIFIED IN THE SCHEDULES ON BEHALF OF SUCH ENTITY (ANY
 SUCH CLAIM IN THIS SUBPARAGRAPH BEING REFERRED TO IN THIS NOTICE AS


                                                 7
Case 20-41308      Doc 177      Filed 03/10/20 Entered 03/23/20 11:52:04            Main Document
                                           Pg 27 of 42


 AN “UNSCHEDULED CLAIM”); (II) VOTING UPON, OR RECEIVING DISTRIBUTIONS
 UNDER, ANY CHAPTER 11 PLAN IN THESE CHAPTER 11 CASES IN RESPECT OF AN
 UNSCHEDULED CLAIM; OR (III) WITH RESPECT TO ANY ADMINISTRATIVE
 PRIORITY CLAIM COMPONENT OF ANY REJECTION DAMAGES CLAIM, ASSERTING
 ANY SUCH PRIORITY CLAIM AGAINST THE DEBTORS OR THEIR ESTATES OR
 PROPERTY.

           H.      THE DEBTORS’ SCHEDULES AND ACCESS THERETO

         You may be listed as the holder of a claim against one or more of the Debtors in the
 Debtors' Schedules. To determine if and how you are listed on the Schedules, please refer to the
 descriptions set forth on the enclosed Proof of Claim Form(s) regarding the nature, amount and
 status of your claim(s). If you received postpetition payments from the Debtors (as authorized
 by the Court) on account of your claim, the information on the enclosed Proof of Claim Form
 may reflect the net remaining amount thereof. If the Debtors believe that you may hold claims
 against more than one Debtor, you will receive multiple Proof of Claim Forms, each of which
 will reflect the nature and amount of your claim against one Debtor, as listed in the Schedules.

         If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim
 is accurately listed in the Schedules. Otherwise, or if you decide to file a proof of claim, you
 must do so before the applicable Bar Date in accordance with the procedures set forth in this
 Notice.

           I.      RESERVATION OF RIGHTS

        The Debtors reserve the right, subject to the DIP Orders, to: (i) dispute, or assert offsets
 or defenses against, any filed claim or any claim listed or reflected in the Schedules as to nature,
 amount, liability, priority, classification or otherwise; (ii) subsequently designate any scheduled
 claim as disputed, contingent or unliquidated; and (iii) otherwise amend or supplement the
 Schedules. Nothing contained in this Notice shall preclude the Debtors from objecting to any
 claim, whether scheduled or filed, on any grounds.

           J.      ADDITIONAL INFORMATION

         Copies of the Debtors’ Schedules, the Bar Date Order, the Proof of Claim Form and other
 information and documents regarding the Debtors’ chapter 11 cases are available for inspection
 and       download      free    of      charge     on     Prime      Clerk’s      website    at
 https://cases.primeclerk.com/foresightenergy. Copies of the Schedules and other documents
 filed in these cases also may be examined between the hours of 8:30 a.m. and 4:30 p.m.,
 prevailing Central Time, Monday through Friday, at the U.S. Bankruptcy Court Eastern District
 of Missouri, Office of the Clerk of Court, 111 South 10th Street, Fourth Floor, St. Louis, MO
 63102.

         If you require additional information regarding the filing of a proof of claim, you may
 contact Prime Clerk at (844) 648-5574 (toll free in the U.S. and Canada) or (347) 505-5254
 (international calls). You also may contact Prime Clerk by writing to:

                   Foresight Energy LP Claims Processing Center


                                                  8
Case 20-41308   Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04   Main Document
                                       Pg 28 of 42


                c/o Prime Clerk LLC
                850 3rd Avenue, Suite 412
                Brooklyn, NY 11232

        A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD
 CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS
 NOTICE, SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.

                                                         BY ORDER OF THE COURT




                                            9
Case 20-41308   Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04   Main Document
                                     Pg 29 of 42



                                     Exhibit B

                                Proof of Claim Form
                                                 CONFIDENTIAL | SUBJECT TO FRE 408
Case 20-41308   Doc 177   Filed 03/10/20 EnteredPW03/23/20
                                                    DRAFT11:52:04
                                                           – 3/2/2020 Main Document
                                     Pg 30 of 42


                                    Exhibit B

                               Proof of Claim Form
     Case 20-41308 Doc 177 Filed 03/10/20 Entered 03/23/20 11:52:04 Main Document
8QLWHG6WDWHV%DQNUXSWF\&RXUW(DVWHUQ'LVWULFWRI0LVVRXUL(DVWHUQ'LYLVLRQ
                                         Pg 31 of 42

 Foresight Energy LP &DVH1R20_____                             Foresight Coal Sales LLC (Case No. 20-_____)               Foresight Energy Finance Corporation (Case No. 20-_____)

 Foresight Energy GP LLC &DVH1R20_____                         Tanner Energy LLC &DVH1R20-_____                        Foresight Energy Labor LLC (Case No. 20-_____)

 Foresight Energy LLC &DVH1R20____
                                                                     Sitran//& &DVH1R20_____                             Viking Mining LLC (Case No. 20-_____)

                                                                     Seneca Rebuild LLC (Case No. 20-_____)                     M-Class Mining, LLC (Case No. 20-_____)
 Foresight Energy Employee Services Corporation &DVH1R20_____
                                                                     Oeneus LLC (Case No. 20-_____)                             MaRyan Mining LLC (Case No. 20-_____)
 Foresight Energy Services LLC (Case No. 20-_____)
                                                                     Adena Resources, LLC &DVH1R20_____                     Mach Mining, LLC (Case No. 20-_____)
 Foresight Receivables LLC (Case No. 20-_____)
                                                                     Hillsboro Transport//& &DVH1R 20-_____)                Logan Mining LLC (Case No. 20-_____)
 Sugar Camp Energy, LLC &DVH1R20_____
                                                                     American Century Transport LLC (Case No. 20-____)          LD Labor Company LLC (Case No. 20-______)
 Macoupin Energy LLC &DVH1R20-_____
                                                                     Akin Energy LLC (Case No. 20-_____)                        Coal Field Repair Services LLC (Case No. 20-_____)
 Williamson Energy, LLC &DVH1R20-_____ 
                                                                     American Centry Mineral LLC (Case No. 20-____)             Coal Firled Construction Company LLC &DVH1R20_____

                                                                                                                                 Hillsboro Energy LLC &DVH1R20-_____


 2IILFLDO)RUP
 Proof of Claim                                                                                                                                                                        

 5HDGWKHLQVWUXFWLRQVEHIRUHILOOLQJRXWWKLVIRUP7KLVIRUPLVIRUPDNLQJDFODLPIRUSD\PHQWLQDEDQNUXSWF\FDVH2WKHUWKDQDFODLP
 XQGHU86& E  WKLVIRUPVKRXOGQRWEHXVHGWRPDNHDUHTXHVWIRUSD\PHQWRIDQDGPLQLVWUDWLYHH[SHQVH0DNHVXFKD
 UHTXHVWDFFRUGLQJWR86&
 )LOHUVPXVW OHDYHRXWRUUHGDFWLQIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\RQWKLVIRUPRURQDQ\DWWDFKHGGRFXPHQWV$WWDFKUHGDFWHGFRSLHVRIDQ\
 GRFXPHQWVWKDWVXSSRUWWKHFODLPVXFKDVSURPLVVRU\QRWHVSXUFKDVHRUGHUVLQYRLFHVLWHPL]HGVWDWHPHQWVRIUXQQLQJDFFRXQWVFRQWUDFWVMXGJPHQWV
 PRUWJDJHVDQGVHFXULW\DJUHHPHQWV'RQRWVHQGRULJLQDOGRFXPHQWVWKH\PD\EHGHVWUR\HGDIWHUVFDQQLQJ,IWKHGRFXPHQWVDUHQRWDYDLODEOH
 H[SODLQLQDQDWWDFKPHQW
 $SHUVRQZKRILOHVDIUDXGXOHQWFODLPFRXOGEHILQHGXSWRLPSULVRQHGIRUXSWR\HDUVRUERWK86&DQG

 )LOOLQDOOWKHLQIRUPDWLRQDERXWWKHFODLPDVRIWKHGDWHWKHFDVHZDVILOHG7KDWGDWHLVRQWKHQRWLFHRIEDQNUXSWF\ )RUP WKDW\RXUHFHLYHG

 Part 1:        Identify the Claim

 :KRLVWKHFXUUHQW
   FUHGLWRU"
                                            1DPHRIWKHFXUUHQWFUHGLWRU WKHSHUVRQRUHQWLW\WREHSDLGIRUWKLVFODLP 
                                            2WKHUQDPHVWKHFUHGLWRUXVHGZLWKWKHGHEWRUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


 +DVWKLVFODLPEHHQ
   DFTXLUHGIURP
                                                1R
   VRPHRQHHOVH"                                <HV )URPZKRP"BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


 :KHUHVKRXOGQRWLFHV                     :KHUHVKRXOGQRWLFHVWRWKHFUHGLWRUEHVHQW"                                :KHUHVKRXOGSD\PHQWVWRWKHFUHGLWRUEHVHQW" LI
   DQGSD\PHQWVWRWKH                                                                                                    GLIIHUHQW
   FUHGLWRUEHVHQW"
                                                                                                                          _____________________________________________________
   )HGHUDO5XOHRI                                                                                                        1DPH
   %DQNUXSWF\3URFHGXUH
    )5%3  J                                                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                          1XPEHU     6WUHHW

                                                                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                          &LW\                      6WDWH            =,3 &RGH




                                          &RQWDFWSKRQH BBBBBBBBBBBBBBBBBBBBBBBB                                        &RQWDFWSKRQH BBBBBBBBBBBBBBBBBBBBBBBB


                                          &RQWDFWHPDLO        BBBBBBBBBBBBBBBBBBBBBBBB                                 &RQWDFWHPDLO    BBBBBBBBBBBBBBBBBBBBBBBB




 'RHVWKLVFODLPDPHQG                        1R
   RQHDOUHDG\ILOHG"
                                                <HV &ODLPQXPEHURQFRXUWFODLPVUHJLVWU\ LINQRZQ BBBBBBBB                                       )LOHGRQ    BBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                    00 ''    <<<<



 'R\RXNQRZLIDQ\RQH                        1R
   HOVHKDVILOHGDSURRI                       <HV :KRPDGHWKHHDUOLHUILOLQJ"           BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   RIFODLPIRUWKLVFODLP"


                                                                                          3URRIRI&ODLP                                                                      SDJH 
           Case 20-41308            Doc 177          Filed 03/10/20 Entered 03/23/20 11:52:04                                   Main Document
                                                                Pg 32 of 42

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

 'R\RXKDYHDQ\QXPEHU         1R
   \RXXVHWRLGHQWLI\WKH        <HV/DVWGLJLWVRIWKHGHEWRU¶VDFFRXQWRUDQ\QXPEHU\RXXVHWRLGHQWLI\WKHGHEWRUBBBBBBBBBBBBBBBB
   GHEWRU"



 +RZPXFKLVWKHFODLP"          BBBBBBBBBBBBBBBBBBBBBBBBBBBBB'RHVWKLVDPRXQWLQFOXGHLQWHUHVWRURWKHUFKDUJHV"
                                                                                 1R
                                                                                 <HV$WWDFKVWDWHPHQWLWHPL]LQJLQWHUHVWIHHVH[SHQVHVRURWKHU
                                                                                        FKDUJHV UHTXLUHGE\%DQNUXSWF\5XOH F  $ 


 :KDWLVWKHEDVLVRIWKH      ([DPSOHV*RRGVVROGPRQH\ORDQHGOHDVHVHUYLFHVSHUIRUPHGSHUVRQDOLQMXU\RUZURQJIXOGHDWKRUFUHGLWFDUG
   FODLP"
                                 $WWDFKUHGDFWHGFRSLHVRIDQ\GRFXPHQWVVXSSRUWLQJWKHFODLPUHTXLUHGE\%DQNUXSWF\5XOH F 
                                 /LPLWGLVFORVLQJLQIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\VXFKDVKHDOWKFDUHLQIRUPDWLRQ


                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



 ,VDOORUSDUWRIWKHFODLP    1R
   VHFXUHG"                       <HV   7KH FODLPLVVHFXUHGE\DOLHQRQSURSHUW\
                                           1DWXUHRISURSHUW\
                                              5HDOHVWDWH,IWKHFODLPLVVHFXUHGE\WKHGHEWRU¶VSULQFLSDOUHVLGHQFHILOHDMortgage Proof of Claim
                                                            Attachment 2IILFLDO)RUP$ ZLWKWKLV Proof of Claim.
                                              0RWRUYHKLFOH
                                              2WKHU'HVFULEH           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



                                           %DVLVIRUSHUIHFWLRQ         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           $WWDFKUHGDFWHGFRSLHVRIGRFXPHQWVLIDQ\WKDWVKRZHYLGHQFHRISHUIHFWLRQRIDVHFXULW\LQWHUHVW IRU
                                           H[DPSOHDPRUWJDJHOLHQFHUWLILFDWHRIWLWOHILQDQFLQJVWDWHPHQWRURWKHUGRFXPHQWWKDWVKRZVWKHOLHQKDV
                                           EHHQILOHGRUUHFRUGHG



                                           9DOXHRISURSHUW\                          BBBBBBBBBBBBBBBBBB
                                           $PRXQWRIWKHFODLPWKDWLVVHFXUHG       BBBBBBBBBBBBBBBBBB

                                           $PRXQWRIWKHFODLPWKDWLVXQVHFXUHGBBBBBBBBBBBBBBBBBB 7KHVXPRIWKHVHFXUHGDQGXQVHFXUHG
                                                                                                      DPRXQWVVKRXOGPDWFKWKHDPRXQWLQOLQH



                                           $PRXQWQHFHVVDU\WRFXUHDQ\GHIDXOWDVRIWKHGDWHRIWKHSHWLWLRQ           BBBBBBBBBBBBBBBBBBBB



                                           $QQXDO,QWHUHVW5DWH ZKHQFDVHZDV ILOHG BBBBBBB
                                              )L[HG
                                              9DULDEOH



 ,VWKLVFODLPEDVHGRQD      1R
    OHDVH"
                                  <HV$PRXQWQHFHVVDU\WRFXUHDQ\GHIDXOWDVRIWKHGDWHRIWKHSHWLWLRQ               BBBBBBBBBBBBBBBBBBBB


 ,VWKLVFODLPVXEMHFWWRD    1R
    ULJKWRIVHWRII"
                                  <HV,GHQWLI\WKHSURSHUW\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




 2IILFLDO)RUP                                                  3URRIRI&ODLP                                                           SDJH 
         Case 20-41308                    Doc 177            Filed 03/10/20 Entered 03/23/20 11:52:04                                             Main Document
                                                                        Pg 33 of 42
12. ,VDOORUSDUWRIWKHFODLP     No
    HQWLWOHGWRSULRULW\XQGHU
    86& D "             Yes. Check one:                                                                                                   $PRXQWHQWLWOHGWRSULRULW\

   A claim may be partly              Domestic support obligations (including alimony and child support) under
                                                11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                $
   priority and partly
   nonpriority. For example,
   in some categories, the                     Up to $2,* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                        personal, family, or household use. 11 U.S.C. § 507(a)(7).                                            $
   entitled to priority.
                                               Wages, salaries, or commissions (up to $12,*) earned within 180 days before the
                                                bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                     $
                                                11 U.S.C. § 507(a)(4).
                                               Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                               Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $

                                               Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                                      $

                                          * Amounts are subject to adjustment on 4/01/16 and every 3 years after that for cases begun on or after the date of adjustment.

13. ,VDOORUSDUWRIWKH          No
    FODLPHQWLWOHGWR
    DGPLQLVWUDWLYHSULRULW\       Yes. ,QGLFDWHWKHDPRXQWRI\RXUFODLPDULVLQJIURPWKHYDOXHRIDQ\JRRGVUHFHLYHG                              $
                                          E\WKH'HEWRUZLWKLQGD\VEHIRUHWKHGDWHRIFRPPHQFHPHQWRIWKHDERYHFDVHLQ
    SXUVXDQWWR
                                          ZKLFKWKHJRRGVKDYHEHHQVROGWRWKH'HEWRULQWKHRUGLQDU\FRXUVHRIVXFK
    86& E  "
                                          'HEWRU’VEXVLQHVV$WWDFKGRFXPHQWDWLRQVXSSRUWLQJVXFKFODLP




 Part 3:    Sign Below

 7KHSHUVRQFRPSOHWLQJ           Check the appropriate box:
 WKLVSURRIRIFODLPPXVW
 VLJQDQGGDWHLW                       I   am the creditor.
 )5%3 E                            I   am the creditor’s attorney or authorized agent.
 If you file this claim                  I   am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP                    I   am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculatingthe
 specifying what a signature      amount of the claim, the creditor gave the debtor credit for any payments received toward thedebt.
 is.                              I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 $SHUVRQZKRILOHVD            and correct.
 IUDXGXOHQWFODLPFRXOGEH       I declare under penalty of perjury that the foregoing is true and correct.
 ILQHGXSWR
 LPSULVRQHGIRUXSWR
 \HDUVRUERWK                  Executed on date                                (mm/dd/yyyy)
 86&DQG
 


                                          Signature
                                  3ULQWWKHQDPHRIWKHSHUVRQZKRLVFRPSOHWLQJDQGVLJQLQJWKLVFODLP


                                  Name
                                                          First name                            Middle name                             Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          Number            Street


                                                          City                                                          State           ZIP Code

                                  Contact phone                                                                         Email




 Official Form 410                                                            3URRIRI&ODLP                                                                   page 3
       Case 20-41308             Doc 177        Filed 03/10/20 Entered 03/23/20 11:52:04                Main Document
                                                           Pg 34 of 42



Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                              12/15


7KHVHLQVWUXFWLRQVDQGGHILQLWLRQVJHQHUDOO\H[SODLQWKHODZ,QFHUWDLQFLUFXPVWDQFHVVXFKDVEDQNUXSWF\FDVHVWKDWGHEWRUV
GRQRWILOHYROXQWDULO\H[FHSWLRQVWRWKHVHJHQHUDOUXOHVPD\DSSO\<RXVKRXOGFRQVLGHUREWDLQLQJWKHDGYLFHRIDQDWWRUQH\
HVSHFLDOO\LI\RXDUHXQIDPLOLDUZLWKWKHEDQNUXSWF\SURFHVVDQGSULYDF\UHJXODWLRQV


  $SHUVRQZKRILOHVDIUDXGXOHQWFODLPFRXOGEHILQHGXS
  WRLPSULVRQHGIRUXSWR\HDUVRUERWK
  18 U.S.C. §§ 152, 157 and 3571.




+RZWRILOORXWWKLVIRUP                                            $Proof of Claim IRUPDQGDQ\DWWDFKHGGRFXPHQWV
                                                                       PXVWVKRZRQO\WKHODVWGLJLWVRIDQ\VRFLDOVHFXULW\
 )LOOLQDOORIWKHLQIRUPDWLRQDERXWWKHFODLPDVRIWKH             QXPEHULQGLYLGXDO¶VWD[LGHQWLILFDWLRQQXPEHURU
   GDWHWKHFDVHZDVILOHG                                            ILQDQFLDODFFRXQWQXPEHUDQGRQO\WKH\HDURIDQ\
                                                                       SHUVRQ¶VGDWHRIELUWKSee Bankruptcy Rule 9037.
 )LOOLQWKHFDSWLRQDWWKHWRSRIWKHIRUP
                                                                     )RUDPLQRUFKLOGILOOLQRQO\WKHFKLOG¶VLQLWLDOVDQGWKH
                                                                       IXOOQDPHDQGDGGUHVVRIWKHFKLOG¶VSDUHQWRU
 ,IWKHFODLPKDVEHHQDFTXLUHGIURPVRPHRQHHOVH
   WKHQVWDWHWKHLGHQWLW\RIWKHODVWSDUW\who owned the             JXDUGLDQFor example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred            Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                       Rule 9037.


 $WWDFKDQ\VXSSRUWLQJGRFXPHQWVWRWKLVIRUP
   Attach redacted copies of any documents that show thatthe        &RQILUPDWLRQWKDWWKHFODLPKDVEHHQILOHG
   debt exists, a lien secures the debt, or both. (See the
   definition of redaction on the next page.)                       Toreceiveconfirmationthattheclaimhasbeenfiled,enclosea
                                                                    stampedself-addressedenvelopeandacopyofthisform.You
   Also attach redacted copies of any documents that show           may viewalistoffiledclaimsinthiscasebyvisitingtheClaims
   perfection of any security interest or any assignments or        and1RWLFLQJ$JHQW VZHEVLWHDW
   transfers of the debt. In addition to the documents, a           KWWSVFDVHVSULPHFOHUNFRPforesightenergy
   summary may be added. Federal Rule of Bankruptcy                 RUWKH&RXUW VZHEVLWHDWKWWSVZZZSDFHUJRYDQG
                                                                    KWWSVZZZHFIPRHEXVFRXUWVJRYFJLELQORJLQSO
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).


 'RQRWDWWDFKRULJLQDOGRFXPHQWVEHFDXVH
                                                                    8QGHUVWDQGWKHWHUPVXVHGLQWKLVIRUP
   DWWDFKPHQWVPD\EHGHVWUR\HGDIWHUVFDQQLQJ                     $GPLQLVWUDWLYHH[SHQVHGenerally,anexpensethatarises
                                                                    after a bankruptcycaseisfiledinconnectionwithoperating,
 ,IWKHFODLPLVEDVHGRQGHOLYHULQJKHDOWKFDUHJRRGV             liquidating,ordistributingthebankruptcy estate.
   RUVHUYLFHVGRQRWGLVFORVHFRQILGHQWLDOKHDOWKFDUH            11U.S.C. § 503.
   LQIRUPDWLRQ/HDYHRXWRUUHGDFWFRQILGHQWLDO
                                                                    &ODLPA creditor’srighttoreceivepaymentfor a debtthat
   LQIRUPDWLRQERWKLQWKHFODLPDQGLQWKHDWWDFKHG
   GRFXPHQWV
                                                                    thedebtorowedonthedatethedebtorfiledforbankruptcy.
                                                                    11U.S.C.§101(5). A claimmaybesecuredorunsecured.
       Case 20-41308            Doc 177         Filed 03/10/20 Entered 03/23/20 11:52:04                 Main Document
                                                           Pg 35 of 42
&ODLP3XUVXDQWWR86& E  A claim arising              6HFXUHGFODLPXQGHU86& D A claimbackedby
from the value of any goods received by the Debtor within           a lienonparticularpropertyofthedebtor. A claimis secured
20 days before the date of commencement of the above case,          totheextentthat a creditorhastherighttobepaid from the
in which the goods have been sold to the Debtor in the              propertybeforeothercreditorsarepaid.Theamountof a
ordinary course of the Debtor's business. Attach                    securedclaimusuallycannotbemorethanthevalueofthe
documentation supporting such claim.                                particularpropertyonwhichthecreditorhas a lien.Any
                                                                    amountowedto a creditorthatismorethanthe valueofthe
                                                                    propertynormallymaybeanunsecuredclaim. But exceptions
&UHGLWRUA person, corporation, or other entity to whom a
                                                                    exist;forexample,see11U.S.C. § 1322(b)andthefinal
debtor owes a debt that was incurred on or before the date the
                                                                    sentenceof1325(a).
debtor filed for bankruptcy. 11 U.S.C. §101 (10).
                                                                    Examplesofliensonpropertyinclude amortgageonreal
'HEWRUA person, corporation, or other entity who is in            estateor a securityinterestin a car. A lienmay be voluntarily
bankruptcy. Use the debtor’s name and case number asshown           grantedby a debtorormaybeobtainedthrough a court
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).        proceeding.Insomestates, a courtjudgmentmaybe a lien.


(YLGHQFHRISHUIHFWLRQEvidence of perfection of a security        6HWRIIOccurswhen a creditorpaysitselfwithmoney
interest may include documents showing that a security              belongingtothedebtorthatitisholding,orbycanceling a
interest has been filed or recorded, such as a mortgage, lien,      debtitowestothedebtor.
certificate of title, or financingstatement.
                                                                    8QVHFXUHGFODLPA claimthatdoesnot meetthe
,QIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\A Proof of Claim           requirementsof a securedclaim. A claimmaybeunsecuredin
form and any attached documents must show only the last 4           parttotheextentthattheamountoftheclaimismorethanthe
digits of any social security number, an individual’s tax           valueofthepropertyonwhich a creditorhas a lien.
identification number, or a financial account number, only the
initials of a minor’s name, and only the year of any person’s
date of birth. If a claim is based on delivering health care        2IIHUVWRSXUFKDVHDFODLP
goods or services, limit the disclosure of the goods or services
                                                                    Certainentitiespurchaseclaimsforanamountthatislessthan
to avoid embarrassment or disclosure of confidential health
                                                                    thefacevalueoftheclaims.Theseentitiesmaycontact
care information. You may later be required to give more
                                                                    creditorsofferingtopurchasetheirclaims.Somewritten
information if the trustee or someone else in interest objectsto
                                                                    communicationsfromtheseentitiesmayeasilybeconfused
the claim.
                                                                    withofficialcourtdocumentationorcommunicationsfromthe
                                                                    debtor.Theseentitiesdonotrepresentthebankruptcycourt,
3ULRULW\FODLPA claim within a category of unsecured              thebankruptcytrustee,orthedebtor. A creditorhasno
claims that is entitled to priority under 11 U.S.C. §507(a).        obligationtosellitsclaim.However,if a creditordecidesto
These claims are paid from the available money or                   sellitsclaim,anytransferofthatclaimissubject to
property in a bankruptcy case before other unsecured                BankruptcyRule3001(e),anyprovisionsoftheBankruptcy
claims are paid. Common priority unsecured claims                   Code(11U.S.C. § 101etseq.)thatapply,andanyordersof
include alimony, child support, taxes, and certain unpaid           thebankruptcy courtthatapply.
wages.


3URRIRIFODLPA form that shows the amount of debt the            3OHDVHVHQGFRPSOHWHG3URRI V RI&ODLPWR
debtor owed to a creditor on the date of the bankruptcyfiling.       Foresight Energy LP&ODLPV3URFHVVLQJ&HQWHU
The form must be filed in the district where the case is             c/oPrimeClerkLLC
pending.                                                             803rd Avenue,6XLWH
                                                                     %URRNO\Q,NY1
5HGDFWLRQRILQIRUPDWLRQMasking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to SULYDF\on the Proof of
Claim form and any attached documents.                             'RQRWILOHWKHVHLQVWUXFWLRQVZLWK\RXUIRUP
Case 20-41308   Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04   Main Document
                                     Pg 36 of 42



                                     Exhibit C

                             Form of Publication Notice
Case 20-41308      Doc 177       Filed 03/10/20 Entered 03/23/20 11:52:04         Main Document
                                            Pg 37 of 42


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                          )   Chapter 11
                                                 )
 FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                 )
                      Debtors.                   )   (Jointly Administered)
                                                 )
                                                 )   Related Docket No.: []

            NOTICE OF DEADLIINES FOR FILING OF PROOFS OF CLAIM

 PLEASE TAKE NOTICE OF THE FOLLOWING:

         On                  , 2020, the United States Bankruptcy Court for the Eastern District
 of Missouri (the “Court”) entered an order (Docket No. __) (the “Bar Date Order”) establishing
 certain deadlines for the filing of Proofs of Claim in the chapter 11 cases of Foresight Energy LP
 and certain of its direct and indirect subsidiaries listed below (collectively, the “Debtors”):


                               Debtor’s Name                       Debtor’s Case Number
                            Foresight Energy LP                          20-41308
                         Foresight Energy GP LLC                         20-41309
                           Foresight Energy LLC                          20-41312
              Foresight Energy Employee Services Corporation             20-41316
                      Foresight Energy Services LLC                      20-41319
                         Foresight Receivables LLC                       20-41321
                         Sugar Camp Energy, LLC                          20-41336
                           Macoupin Energy LLC                           20-41331
                          Williamson Energy, LLC                         20-41327
                          Foresight Coal Sales LLC                       20-41323
                            Tanner Energy LLC                            20-41317
                                 Sitran LLC                              20-41310
                            Seneca Rebuild LLC                           20-41311
                                Oeneus LLC                               20-41313
                           Adena Resources, LLC                          20-41314
                          Hillsboro Transport LLC                        20-41318
                     American Century Transport LLC                      20-41322
                             Akin Energy LLC                             20-41326
                      American Century Mineral LLC                       20-41330
                   Foresight Energy Finance Corporation                  20-41333
                        Foresight Energy Labor LLC                       20-41337
                            Viking Mining LLC                            20-41325
                           M-Class Mining, LLC                           20-41335
                            MaRyan Mining LLC                            20-41320
                             Mach Mining, LLC                            20-41338
Case 20-41308      Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04           Main Document
                                          Pg 38 of 42


                             Debtor’s Name                         Debtor’s Case Number
                            Logan Mining LLC                             20-41325
                        LD Labor Company LLC                             20-41324
                     Coal Field Repair Services LLC                      20-41329
                  Coal Field Construction Company LLC                    20-41334
                          Hillsboro Energy LLC                           20-41328


         More information can be obtained, free of charge, from the website maintained by
 the Debtors’ claims, noticing and balloting agent, Prime Clerk LLC (“Prime Clerk”), at
 https://cases.primeclerk.com/foresightenergy (the “Prime Clerk Website”).

         By the Bar Date Order, the Court established: (i) May 16, 2020 at 11:59 p.m.,
 prevailing Central Time (the “General Bar Date”), as the general deadline for entities to file
 Proofs of Claim in the Debtors’ cases for claims against the Debtors that arose or are deemed to
 have arisen prior to the date on which the Debtors filed their chapter 11 petitions, March 9, 2020
 (the “Petition Date”); and (ii) September 8, 2020 at 11:59 p.m., prevailing Central Time (the
 “Governmental Bar Date”), as the general deadline for governmental units to file Proofs of
 Claim in the Debtors' cases for claims against the Debtors that arose or are deemed to have arisen
 prior to the Petition Date. As described below, the Bar Date Order also establishes different bar
 dates for certain categories of claims.

        As used in this Notice, the terms “claim,” “entity,” “governmental unit,” and “person”
 have the meanings given to them under applicable sections of title 11 of the United States Code
 (the “Bankruptcy Code”).

           A.     THE BAR DATES

        The Bar Date Order establishes the following bar dates for filing Proofs of Claim or
 requests for payment of certain administrative expenses in these cases (collectively, the “Bar
 Dates”):

           1.      The General Bar Date. Pursuant to the Bar Date Order, except as described
                   below, all entities holding claims (whether secured, unsecured, priority or
                   unsecured priority, including section 503(b)(9) claims) against the Debtors that
                   arose or are deemed to have arisen prior to the commencement of these cases
                   are required to file Proofs of Claim by May 16, 2020 at 11:59 p.m.,
                   prevailing Central Time. The General Bar Date applies to all types of claims
                   against the Debtors that arose prior to the Petition Date.

           2.      The Governmental Bar Date. Pursuant to the Bar Date Order, all governmental
                   units holding claims against the Debtors that arose or are deemed to have
                   arisen before the Petition Date are required to file Proofs of Claim by
                   September 8, 2020 at 11:59 p.m., prevailing Central Time.

           3.      The Rejection Bar Date. Pursuant to the Bar Date Order, any entity asserting
                   any prepetition or postpetition claims against the Debtors (including


                                                 2
Case 20-41308      Doc 177     Filed 03/10/20 Entered 03/23/20 11:52:04             Main Document
                                          Pg 39 of 42


                   administrative claims under Bankruptcy Code section 503(b) arising from or
                   relating to the rejection of executory contracts or unexpired leases pursuant to a
                   court order or by operation of Bankruptcy Code section 365(d)(4) (collectively,
                   “Rejection Damages Claims”) are required to file Proofs of Claim by the later
                   of: (i) the General Bar Date; and (ii) 11:59 p.m., prevailing Central Time,
                   on the date that is twenty-one (21) days after the entry of the relevant
                   order or the deemed rejection date. The later of these dates is referred to in
                   this Notice as the “Rejection Bar Date.”

           4.      The Amended Schedules Bar Date. Pursuant to the Bar Date Order, if,
                   subsequent to the date of this Notice, a Debtor amends or supplements its
                   Schedules, the affected claimant is required to file a proof of claim or amend
                   any previously filed proof of claim in respect of the new or amended scheduled
                   claim by the later of: (i) the General Bar Date; and (ii) 11:59 p.m.,
                   prevailing Central Time, on the date that is thirty (30) days after the date
                   that notice of the applicable amendment or supplement to the Schedules is
                   served on the claimant. The later of these dates is referred to in this Notice as
                   the “Amended Schedules Bar Date.”

           B.     WHO MUST FILE A PROOF OF CLAIM

         Unless an exception applies, if you have a claim that arose or is deemed to have arisen
 prior to the Petition Date, you MUST file a proof of claim to vote on a chapter 11 plan or to
 share in distributions from the Debtors' bankruptcy estates. Claims based on acts or omissions of
 the Debtors that occurred before the Petition Date must be filed on or prior to the applicable Bar
 Date, even if such claims are not now fixed, liquidated or certain or did not mature or become
 fixed, liquidated or certain before the Petition Date. The exceptions to the requirement to file a
 claim by the Bar Dates are described in the Bar Date Order, which is available on the Prime
 Clerk Website.

           C.     WHAT TO FILE

        Claims should be asserted on proof of claim forms that conform substantially to the
 standard proof of claim form, Official Form B 410. Proof of Claim Forms may be obtained, free
 of charge, at the Prime Clerk Website or https://www.uscourts.gov/forms/bankruptcy-forms.

        All proof of claim forms must be signed by the claimant or, if the claimant is not an
 individual, by an authorized agent of the claimant (electronic signatures are acceptable). The
 proof of claim form must be written in English and be denominated in United States currency.
 You should attach to your completed proof of claim form any documents upon which the claim
 is based (or, if such documents are voluminous, attach a summary) or an explanation as to why
 the documents are not available.

         Except as otherwise set forth in the Bar Date Order, all claimants asserting a claim
 against more than one Debtor must file a separate proof of claim with respect to each such
 Debtor and identify on each proof of claim the particular Debtor against which such claim is
 asserted and the case number for that particular Debtor. If any proof of claim does not clearly


                                                  3
Case 20-41308      Doc 177      Filed 03/10/20 Entered 03/23/20 11:52:04           Main Document
                                           Pg 40 of 42


 specify the name of the Debtor against which the claim is asserted (including listing multiple
 Debtors), that proof of claim shall be administered as though it was filed against Foresight
 Energy LP (Case No. 20-41308-659), unless a single different case number is clearly specified.
 Notwithstanding the foregoing, the failure of any entity to file its proof of claim against the
 correct Debtor shall not constitute cause to expunge the proof of claim. Rather, the Debtors
 may seek to reclassify the proof of claim so that the claim is asserted against the proper Debtor
 on notice to the affected claimant.

         Any entity asserting a Rejection Damages Claim with an administrative claim component
 must file as part of its proof of claim a detailed statement describing the nature and basis of any
 portion of the Rejection Damages Claim asserting an administrative priority under Bankruptcy
 Code section 503(b) (the “Administrative Claim Supplement”).

         Under the Bar Date Order, the filing of a proof of claim form, along with an attached
 Administrative Claim Supplement, if applicable, shall be deemed to satisfy the procedural
 requirements for the assertion of a Rejection Damages Claim (including any administrative claim
 included therein). All other administrative claims under Bankruptcy Code section 503(b) must
 be made by separate requests for payment in accordance with Bankruptcy Code section 503(a)
 and shall not be deemed proper if made by proof of claim. No deadline has been established for
 the filing of administrative claims other than (a) claims under Bankruptcy Code section
 503(b)(9) and (b) any portion of a Rejection Damages Claim seeking administrative priority,
 which claims must be filed by the General Bar Date and the Rejection Bar Date, respectively.

           D.      WHEN AND WHERE TO FILE

         Claimants must submit Proofs of Claim either (a) through the CM/ECF system on the
 Court’s website at https://www.moeb.uscourts.gov/electronic-filing; or (b) electronically using
 the Electronic Proof of Claim (ePOC) Program on the Court’s website at
 https://ecf.moeb.uscourts.gov/cgi-bin/autoFilingClaims.pl; or (c) by first-class mail or overnight
 courier to Clerk of the Bankruptcy Court, Eastern District of Missouri, 111 S. 10th St., 4th Floor,
 St. Louis, MO 63102; or (d) by first-class mail, overnight courier, or hand-delivery to Foresight
 Energy LP Claims Processing Center, c/o Prime Clerk LLC, 850 3rd Avenue, Suite 412,
 Brooklyn, NY 11232. Proofs of claim must be actually received by 11:59 p.m, prevailing
 Central Time, on or before the applicable Bar Date. Proofs of claim may NOT be delivered
 by facsimile or electronic mail transmission. Any facsimile or electronic mail submission will
 not be accepted and will not be deemed filed until a proof of claim is submitted by one of the
 approved methods described above.

         Proof of claim forms will be collected from the Foresight Claims Processing Center,
 docketed and maintained by the Debtors’ claims agent, Prime Clerk. If you wish to receive
 acknowledgement of Foresight’s receipt of a proof of claim, you must submit to Foresight by
 the applicable Bar Date and concurrently with your original proof of claim: (a) a copy of the
 original proof of claim; and (b) a self-addressed, postage prepaid return envelope.

           E.      CONSEQUENCES OF FAILURE TO FILE A PROOF OF
                   CLAIM BY THE APPLICABLE BAR DATE



                                                 4
Case 20-41308      Doc 177      Filed 03/10/20 Entered 03/23/20 11:52:04            Main Document
                                           Pg 41 of 42



      EXCEPT AS OTHERWISE SET FORTH IN THE BAR DATE ORDER, ANY ENTITY
 THAT IS REQUIRED TO FILE A PROOF OF CLAIM WITH RESPECT TO A PARTICULAR
 CLAIM AGAINST A DEBTOR BUT THAT FAILS TO DO SO BY THE APPLICABLE BAR
 DATE DESCRIBED IN THIS NOTICE SHALL BE ESTOPPED AND ENJOINED FROM
 THE FOLLOWING: (I) ASSERTING ANY SUCH CLAIM AGAINST THE DEBTORS OR
 THEIR ESTATES OR AGAINST ANY REORGANIZED DEBTOR OR SUCCESSOR IN
 INTEREST FOLLOWING THE EFFECTIVE DATE OF A CHAPTER 11 PLAN OF
 REORGANIZATION IN THESE CASES, OR PROPERTY THAT (A) IS IN AN AMOUNT
 THAT EXCEEDS THE AMOUNT, IF ANY, THAT IS IDENTIFIED IN THE SCHEDULES
 ON BEHALF OF SUCH ENTITY AS UNDISPUTED, NONCONTINGENT AND
 LIQUIDATED OR (B) IS OF A DIFFERENT NATURE OR CLASSIFICATION THAN ANY
 SUCH CLAIM IDENTIFIED IN THE SCHEDULES ON BEHALF OF SUCH ENTITY (ANY
 SUCH CLAIM IN THIS SUBPARAGRAPH BEING REFERRED TO IN THIS NOTICE AS
 AN “UNSCHEDULED CLAIM”); (II) VOTING UPON, OR RECEIVING DISTRIBUTIONS
 UNDER, ANY CHAPTER 11 PLAN IN THESE CHAPTER 11 CASES IN RESPECT OF AN
 UNSCHEDULED CLAIM; OR (III) WITH RESPECT TO ANY ADMINISTRATIVE
 PRIORITY CLAIM COMPONENT OF ANY REJECTION DAMAGES CLAIM, ASSERTING
 ANY SUCH PRIORITY CLAIM AGAINST THE DEBTORS OR THEIR ESTATES OR
 PROPERTY.

           F.      RESERVATION OF RIGHTS

        The Debtors reserve the right, subject to the DIP Orders, to: (a) dispute, or assert offsets
 or defenses against, any filed claim or any claim listed or reflected in the Schedules as to nature,
 amount, liability, priority, classification or otherwise; (b) subsequently designate any scheduled
 claim as disputed, contingent or unliquidated; and (c) otherwise amend or supplement the
 Schedules. Nothing contained in this Notice shall preclude the Debtors from objecting to any
 claim, whether scheduled or filed, on any grounds.

           G.      THE DEBTORS’ SCHEDULES AND ADDITIONAL INFORMATION

        You may be listed as the holder of a claim against one or more of the Debtors in the
 Debtors’ Schedules. Copies of the Debtors’ Schedules, a Proof of Claim Form and other
 information and documents regarding the Debtors’ chapter 11 cases (including the Bar Date
 Order) are available for inspection and download free of charge on the Prime Clerk Website.

         If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim
 is accurately listed in the Schedules. Otherwise, if you decide to file a proof of claim, you must
 do so before the applicable Bar Date in accordance with the procedures set forth in this Notice.

        If you require additional information regarding the filing of a proof of claim, you may
 contact Prime Clerk by telephone at (844) 648-5574 (toll free in the U.S. and Canada) or (347)
 505-5254 (international calls), and via electronic mail at foresightinfo@primeclerk.com. You
 also may contact Prime Clerk directly by writing to the Prime Clerk Claims Processing Center.




                                                  5
Case 20-41308   Doc 177   Filed 03/10/20 Entered 03/23/20 11:52:04   Main Document
                                     Pg 42 of 42


      A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD
 CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS
 NOTICE, SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.
 YOU ARE FURTHER ENCOURAGED TO CAREFULLY REVIEW THE BAR DATE
 ORDER AND RELATED MATERIALS ON THE PRIME CLERK WEBSITE.




                                        6
